Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. Claims 7-18 and 20-22, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-II, as set forth in the Office action mailed on 02/25/2022, is hereby withdrawn and claims 7-18 and 20-22 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
Examiner notes the amendments filed 07/28/2022 have overcome all outstanding rejections under 112(b). 
Reasons for Allowance
Claims 1-2, 4-18, 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed towards dielectric ceramic composition comprising: a barium titanate (BaTiO3)-based base material main ingredient and an accessory ingredient, the accessory ingredient including dysprosium (Dy) and praseodymium (Pr) as first accessory ingredients, wherein a content of the Pr satisfies 0.233 mol% < Pr < 0.699 mol%, based on 100 mol% of the barium titanate base material main ingredient, and the first accessory ingredient further comprises an oxide or carbonate comprising lanthanum (La).
Claim 23 is directed towards a dielectric ceramic composition comprising: a barium titanate (BaTiO3)-based base material main ingredient and an accessory ingredient, the accessory ingredient including dysprosium (Dy) and praseodymium (Pr) as first accessory ingredients, wherein a content of the Pr satisfies 0.233 mol% < Pr < 0.699 mol%, based on 100 mol% of the barium titanate base material main ingredient, and the dielectric ceramic composition comprises 0.001 mol % to 0.5 mol % of a second accessory ingredient based on 100 mol % of Ti of the barium titanate base material main ingredient, the second accessory ingredient comprising an oxide or carbonate comprising a fixed- valence acceptor element of magnesium (Mg).
The closest prior art is considered to be Nakamura et al. (US8116065, hereinafter referred to as Nakamura.) Regarding claim 1, Nakamura does not disclose or make obvious the first accessory ingredient further comprises an oxide or carbonate comprising lanthanum (La). Regarding claim 23, Nakamura does not disclose or make obvious the second accessory ingredient comprising an oxide or carbonate comprising a fixed- valence acceptor element of magnesium (Mg). As such, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests the dielectric ceramic composition as claimed in independent claims 1 and 23.
All claims not specifically addressed are allowed due to their dependence on an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731